UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 18, 2016 MEDIVATION, INC. (Exact name of registrant as specified in its charter) Delaware 001-32836 13-3863260 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 525 Market Street, 36th Floor San Francisco, California 94105 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (415)543-3470 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements with Certain Officers 2015 Bonuses On February 18, 2016, the Compensation Committee of the Board of Directors (the “Committee”) of Medivation, Inc. (the “Company”) approved cash bonuses for the following officers of the Company(the “Officers”) pursuant to the 2015 bonus program under the Company’s 2013 Cash Performance Incentive Plan (the “IncentivePlan”), in recognition of both the level of the Company’s achievement of its corporate goals for 2015 and each such Officer’s contributions towards the achievement of those goals.The cash bonuses awarded to the Officers are as follows: Officer 2015 Cash Bonus Amount David Hung, M.D.
